Table Of Contents Exhibit 13.1 Table Of Contents Table Of Contents OPTICAL CABLE CORPORATION Annual Report Table Of Contents TABLE OF CONTENTS Selected Consolidated Financial Information 3 Letter from the CEO 4 Management’s Discussion and Analysis of Financial Condition and Results of Operations 5 Consolidated Financial Statements 22 Notes to Consolidated Financial Statements 26 Reports of Independent Registered Public Accounting Firms 45 Corporate Information 47 1 Table Of Contents Page intentionally left blank. 2 Table Of Contents Selected Consolidated Financial Information (in thousands, except per share data) Years ended October 31, 2015 Consolidated Statement of Operations Information: Net sales $ 64,616 $ 73,569 $ 82,978 $ 75,266 $ 83,523 Cost of goods sold 44,891 51,773 54,506 49,354 51,970 Gross profit 19,725 21,796 28,472 25,912 31,553 Selling, general and administrative expenses 20,761 24,043 26,989 24,996 27,300 Royalty (income) expense, net 164 124 110 79 ) Amortization of intangible assets 17 11 41 70 134 Income (loss) from operations ) ) 1,332 767 4,418 Other expense, net: Interest expense, net ) Other, net 43 7 ) ) 16 Income (loss) before income taxes ) ) 890 275 3,884 Income tax expense 6 1,482 267 348 1,258 Net income (loss) $ ) $ ) $ 623 $ ) $ 2,626 Net loss attributable to noncontrolling interest ) Net income (loss) attributable to OCC $ ) $ ) $ 684 $ ) $ 2,749 Net income (loss) per share attributable to OCC $ ) $ ) $ 0.10 $ ) $ 0.43 Weighted average shares: Basic and diluted 6,443 6,201 6,764 5,785 6,456 Consolidated Balance Sheet Information: Cash $ 1,879 $ 1,083 $ 1,090 $ 750 $ 591 Working capital 22,196 23,504 26,075 26,986 26,838 Total assets 40,666 45,029 50,039 45,415 47,762 Bank debt 11,946 13,227 9,997 10,256 9,003 Total shareholders’ equity attributable to OCC 24,765 26,631 31,007 30,199 30,644 (1) Fiscal year 2015 includes a $2.4 million non-cash charge related to the establishment of an allowance against OCC's net deferred tax assets. The deferred tax asset valuation allowance in fiscal year 2015 increased income tax expense, increased net loss, increased net loss attributable to OCC, reduced total assets attributable to OCC and reduced total shareholders' equity attributable to OCC, in each case by $2.4 million. The deferred tax asset valuation allowance also increased the net loss per share attributable to OCC by $0.39 per share in fiscal year 2015. See "Income Tax Expense" in the Management Discussion and Analysis section of this annual report and Note 12 to the Consolidated Financial Statements. 3 Table Of Contents Letter from the CEO Dear Shareholders of Optical Cable Corporation: Over the course of fiscal year 2016, Optical Cable Corporation (OCC® ) again demonstrated its ability to adjust course in a challenging market environment to position the Company for success. Adjustments Made. Improvements Achieved. In 2016, we continued to experience market weakness that increased toward the end of our prior fiscal year, particularly in certain of our specialty markets including military, mining, oil & gas and wireless carrier markets. The strong U.S. dollar also continued to negatively impact our international markets, increasing the price of our products for international customers. In response to these challenges, the OCC team focused on two categories of initiatives in fiscal year 2016: ● Cost reductions aimed at cutting expenses and strengthening manufacturing efficiencies. ● Sales, marketing and product initiatives to drive increased sales in markets with the greatest growth opportunities and maintain sales levels in weaker markets. OCC achieved success in both of these initiatives. Beginning at the end of last year and continuing into fiscal 2016, OCC took steps to reduce selling, general and administrative (SG&A) expenses across all expense categories and improve manufacturing efficiencies. These steps included targeted personnel reductions—positively impacting both SG&A expenses and manufacturing efficiencies. We appreciate everything our employees do to help us meet the needs of customers and deliver returns for shareholders, and reducing headcount is never easy. However, we took the difficult steps we determined were necessary to reduce cost structure in light of the market environment. As a result, OCC reduced selling, general and administrative expenses by $3.3 million , or 13.7%, in fiscal year 2016 compared to last year, and reduced production costs as well. These cost reductions contributed to sequential quarterly improvements in manufacturing efficiency during the year, as well as increased gross profit and gross margins. OCC increased gross profit by 77.3% to $6.2 million in the fourth quarter when compared to $3.5 million in the first quarter, and increased gross profit margin to 35.9% in the fourth quarter compared to 24.9% in the first quarter. Of course, production volumes also favorably impacted gross profit and gross profit margin results and gross profit marginsare also affected by product mix. Importantly, OCC also initiated sales, marketing and product initiatives during the year to drive sales growth, particularly in high opportunity markets. We invested in new personnel, improved processes and new products. These efforts, along with additional planned initiatives, will continue into fiscal year 2017. 4 Table Of Contents Although on a year-over-year basis net sales still declined, the actions that we took during the year contributed to the improvement in net sales and profitability during the course of fiscal year 2016, even when considering the impact of seasonality. Net sales increased 23.2% to $17.3 million in the fourth quarter compared to $14.0 million in the first quarter of fiscal year 2016 as a result of OCC’s initiatives as well as seasonality. Earnings per share improved to $0.11 per share in the fourth quarter from a loss of $0.28 per share in the first quarter. These top and bottom line results demonstrate the progress we are making to make our organization more efficient and drive growth to create value for shareholders. Key Financial Performance Metrics. OCC’s key financial performance metrics for fiscal year 2016 included: ● Sequential improvements in quarterly net sales, gross profit, gross profit margin and profitability during each fiscal quarter. Quarter ended January 31 April 30 July 31 October 31 Net sales $ 14,047,890 $ 16,340,153 $ 16,915,135 $ 17,312,823 Gross profit 3,502,431 4,551,295 5,461,691 6,209,719 Gross profit margin % Basic and diluted net income (loss) per share attributable to Optical Cable Corporation $ ) $ ) $ 0.03 $ 0.11 ● Consolidated net sales of $64.6 million, a decrease of 12.2% compared to net sales of $73.6 million for fiscal year 2015. Net sales were impacted by decreases in certain specialty markets, including military, mining, oil & gas, andwireless carriermarkets, overall weakness particularly in the first quarter of the year, and decreases in international sales as a result of the strong U.S. dollar relative to other international currencies. ● Gross profit margin increased to 30.5% compared to 29.6% for fiscal year 2015. ● OCC reduced SG&A expenses by $3.3 million, or 13.7%, during fiscal year 2016 when compared to fiscal year 2015. ● Net loss attributable to OCC was $1.8 million, or $0.28 per share, compared to net loss attributable to OCC of $4.3 million, or $0.69 per share, during fiscal year 2015. ● OCC generated annual positive cash flow from operating activities again this year—increasing net cash provided by operating activities to $3.2 million compared to $1.2 million in fiscal year 2015. ● OCC’s balance sheet remains strong: o OCC’s ratio of current assets to current liabilities as of October 31, 2016 was 6.4 to 1. o OCC paid down $1.0 million on its revolving line of credit during fiscal year 2016 and has not borrowed on the revolver since August 2015. 5 Table Of Contents Looking Forward to Fiscal Year 2017 We believe the actions we have taken better position OCC to meet the current market challenges, which we expect to persist into fiscal year 2017. We intend to continue driving top-line growth by continuing the sales, marketing and product initiatives designed to provide customers and end-userswith innovative and integratedproduct offerings and solutions. Since the end of our fiscal year, and in recent weeks, confidence in the macro-economic environment has increased. U.S. stock market indices are testing new highs, some U.S. manufacturing economic indicators are improving, there is talk of possible U.S. government policy changes intended to benefit business, and many are now expecting increased spending in certain markets—like military and energy—that could benefit OCC. As we begin fiscal year 2017, we still see weakness in certain of our markets and we expect seasonality to impact the first half of fiscal year 2017. However, it is not unusual for increases in capital investment in fiber optic and copper datacom cabling and connectivity infrastructure to lag general economic activity. That said, the intensity of the efforts by the OCC team is not dependent on economic trends. We will continue to take the proactive steps we believe will best position OCC for growth in fiscal year 2017 and beyond. We believe that we have built a strong foundation at OCC and we are optimistic about our ability to capitalize on the opportunities before us in fiscal year 2017. We look forward to continuing to execute on our strategy to deliver value for shareholders and are confident in our ability to continue meeting the needs of our customers. The OCC team has worked hard to improve results during fiscal year 2016, and we are fortunate to have such a strong and committed base of employees. We thank them for their hard work, dedication, and service. Their efforts are essential to the success of our customers and OCC. Thank you for your investment in OCC and for the privilege of allowing us to lead your company. /s/
